DETAILED ACTION
Applicant has amended claims 1, 3-4, 7, 9 in the filed amendment on 6/21/2022.
Claims 1-5, 7-12 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in new ground of rejection.
Applicant argued that the prior arts of the record do not teach the claimed limitation “a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the mobile terminal”.
In response to Applicant’s argument, claims are rejected in new ground.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Boncyk et al. (or hereinafter “Boncyk”) (US 20060002607) in view of Brent McKay et al. (or hereinafter "McKay”) (US 20070206001) and Nakamura et al (or hereinafter “Na”) (US 7304754).
As to claim 1, Boncyk teaches information acquisition system comprising:
 “a mobile terminal” as a mobile device (paragraphs 34, 36); and 
“an information search system, wherein the information search system searches for information on a subject of which an image is picked up by the mobile terminal and transmits search result information to the mobile terminal” as the portable device 410 captures an image 412 of an object 415; and transmits information 413 regarding the image to the server 420, then the search criteria are submitted to a search engine to obtain information of interest, and at least ‘a portion of the resulting information (i.e. search result information)’ is transmitted back locally to, or nearby, the device that captured the image (paragraphs 16, 35);
“wherein the mobile terminal includes: a body that is configured to be portably held by a user” as a portable imaging device 410 (i.e. body portable by a user) (paragraph 34), wherein device 410 can be a cell phone, PDA, laptop computer, or any other portable device that to be portably held by a user (paragraph 36);
“an image sensor that is provided in the body and is configured to pick up the image of the subject” as the portable device 410 (i.e. body) captures an image 412 of an object 415 (paragraph 35); 
“a locator that is provided in the body and is configured to output information of the mobile terminal” as a combination with a Global Positioning System (i.e. locator) can also be used to identify like objects by their location  (paragraph 94) of the mobile terminal (paragraph 36);
“a transmitter” as transmitter (paragraph 18); and 
“a memory” as memory (paragraph 82),
“ wherein the information search system includes: a database in which the information on the subject is stored in correspondence with the position information and the image of the subject” determines the position and orientation of the target object 300, relative to the Spacecraft, as determined by the position, orientation, and size of the target object 300 in the imagery captured by the camera 303, by comparing the imagery with ‘views of the target object (i.e. image of the subject)’ 300 from different orientations that are stored in the database 308 (paragraph 19); and 
“an information search server that searches for the information on the subject from the database based on the position information and the image of the subject” as the device 410 and the server 420 derives a search term 421A, 421B from at least one of the image 412 of an object captured by the portable device 410, and information regarding the image can include the entire image, one or more subsets of the image, as well as a name or other information derived from the image (i.e. based on the position information and the image of the subject (paragraph 35), and the identity of the object(s) is used to look up, in a table/database, a set of text keywords search terms, which are then provided to a search engine. The search engine returns information addresses (e.g., in the form of a web page with hyperlinks) that are pertinent to the objects identified in the imagery) (paragraph 63), and 
“wherein the mobile terminal further includes: a touch panel display that is provided in the body and that is configured to display the image of the subject and the information on the subject” as fig. 7 shows a local device (i.e. Fig. 8, device 410 has a display area that is not touch panel display to display information) captures and image, a search term is automatically derived from an image, is submitted to a search engine to produce a results set, and information from the results set is sent back to the device, and splaying the identity, position, orientation, or status of the target object 100, the browser 110 can be a software component or application that displays or provides the target object information 109 to a human user (paragraph 96); and -3-Application No. 16/554,725 
“a controller that is provided in the body and is configured to: display, on the touch panel display, a live view obtained via the image sensor provided in the mobile terminal held by the user” as a display or browser application as a controller in the body of the device 401, display, on a display area, information (fig. 8, paragraphs 68, 96, 102).  The information includes a digital imagery of the target object as a live view  captured as obtained via the camera as the image sensor provided in the mobile terminal (paragraphs 39, 78-79).  Display area is not the touch panel display.
Boncyk does not explicitly teach the claimed limitations:
 touch panel display;
 in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the mobile terminal, display the search result information on the touch panel display,
 the search result information including a plurality of relevant structure images and respective relevant text information, the search result information being based on the position information and a result of an image recognition for at least the building structure in the image of the subject; and 
in response to another touch operation of the touch panel display while the search result information is displayed on the touch panel display, display additional information about the subject on the touch panel display.  
Howver, Boncyk teaches the claimed limitation “the mobile terminal” as the mobile terminal (paragraph 36).
Mckay teaches the claimed limitations:
“touch panel display” as touch screen (paragraph 68, fig. 8);
 “in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the mobile terminal, display the search result information on the touch panel display” as in response to a touch operation e.g., touch virtual button 74 to  which the user selects a local area including a building structure in the building information display space 86 as the live view on touch screen of a computer (paragraph 16) as the touch panel display, through the touch operation the user can select a amenity or floor plan (i.e. local area building structure)), display the search result information on the touch panel display, in response to selecting the floor plan the results i.e. alarms, restrooms are displayed (paragraph 68). 
The above information shows a touch operation to which the user select a local area  is not a touch operation in which the user select a local area.  The computer is not the mobile terminal,
the search result information including a plurality of relevant structure images and respective relevant text information” as Fig. 9A, 9B, each media clip is also provided with an associated interactivity vector or interactivity session, that is launched on the remote PC when selected, and additionally, remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or ‘shopping mall directory services (i.e. the text information)’, simultaneously with the aforementioned media clips (i.e. media clips, encompasses or includes, image or images (paragraph 35),
 “the search result information being based on the position information and a result of an image recognition for at least the building structure in the image of the subject” as touching or depressing one of the buttons 64, the system establishes a videophone connection between the site and a "courtesy assistance" person or concierge, who interactively verbally (and visually) assists the user in connection with directions within the building or in the local community (i.e. the position of the building and image recognition (paragraph 53-54);
“in response to another touch operation of the touch panel display while the search result information is displayed on the touch panel display, display additional information about the subject on the touch panel display” as   Fig. 9A, 9B, information is displayed, and the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9). Selecting an item from the community section displays details about the various companies or services listed, by category, on the community section listing. Details regarding the selected company or service are provided in the media window or in a "pop-up" window. The detail display area 98 is able to provide textual, graphical, or video graphic information relating to a supported company or service and additionally displays a street or location map 100 which is able to give location information, as well as directions, relating to that particular company or service (Paragraph 75);
“a controller that is provided in the body and is configured to: display, on the touch panel display, a live view” as a directory as a controller that is provided in the body of system and is configured to (figs. 7-8, paragraphs 63, 68, 12): display, on a  the touch screen  as  touch panel display (paragraph 68), building information display space 86 as  the live view of a content (paragraph 68, fig.8).
Mckay and Boncyk discloses a method of to search for an image of which the image is picked up by a digital camera.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mckay’s teaching to Boncyk’s system in order to allow delivery of interactive content across a large network of displays, while proliferation of content available from wide-area-networks allows relevant localized information to be delivered to each site in an economical fashion.
Na teaches the claimed limitations:
“the touch panel display” as a touch screen (fig. 1);
“ in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the mobile terminal, display the search result information on the touch panel display” as in response to a user’s touching an icon in which the user selects 3.5-by-5-inch print icon 76 as a local area including image of a person in the live view 70 on the touch panel display of computer or apparatus 10 (fig. 1) that is not mobile device, then a picture displayed on the touch panel display (figs. 3-4, col. 4, lines 44-67).  The picture is represented as the search result information.  The image of a person is not a building structure;
“ the search result information including a plurality of relevant structure images” as the image that displayed in fig.4  including a plurality of relevant images (figs. 3-4, col. 4, lines 44-67);
“in response to another touch operation of the touch panel display while the search result information is displayed on the touch panel display, display additional information about the subject on the touch panel display” as  (figs. 1, 4-6; col. 4, lines 44-67; col. 5, lines 1-40);
“a controller that is provided in the body and is configured to: display, on the touch panel display, a live view obtained via the image sensor provided in the mobile terminal held by the user” as (figs. 1, 4-6; col. 1, lines 10-20; col. 4, lines 44-67; col. 5, lines 1-40).
Na and Boncyk discloses a method of displaying information based on user request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Na’s teaching to Boncyk’s system in order to allow user can easily select image files with resolutions suitable for the print size even the user does not have a special knowledge of a quality, pixels and a resolution of photo image data, to allow a user interacting with touch screen for performing a touch operation to select areas in a structure to search relevant information,  and further to provide a convenience of search method. 

As to claim 2, Boncyk and McKay teaches limitation the mobile terminal includes a distance measuring sensor that outputs distance information between the subject and the body, and wherein the mobile terminal transmits the distance information to the information search system (see McKay: Para [0053], system is deployed in a thin-profile vertical or a slightly angled position, whichever is most appropriate for efficient viewing. If it is desired to angle the viewing surface of the display, the display surface is lowered to approximately waist level, and positioned at an angle of approximately 45 to approximately 90 degrees with respect to vertical. If the display is mounted at a 90 degree angle, it will be recognized that it would have the same aspect as a tabletop and would be just as accessible to a user).

As to claim 3, Boncyk teaches limitation “wherein the mobile terminal includes an orientation sensor that outputs orientation information of the mobile terminal” as Para [0020], the position and orientation of an object with respect to the user at the time the image was captured, which can be determined based on the appearance of the object in an image.

Claim 4, has the same claimed limitation subject matter as discussed in claim 1; thus claim 4 is rejected under the same reason as discussed in claim 1.  In addition,  Boncyk and Na teach portable information device configured to be in wireless communication with an information search server via an information communication network, the portable information device (Boncyk: paragraphs 89, 96) comprising: 
“a body that is configured to be portably held by a user” as a portable imaging device 410 (i.e. body portable by a user) (Boncyk: paragraph 34), wherein device 410 can be a cell phone, PDA, laptop computer, or any other portable device that to be portably held by a user (Boncyk:paragraphs 36-37, 105);
“an image sensor that is provided in the body and is configured to pick up an image of a subject” as a camera as image sensor that is provided in the portable imaging device 410 as body and configured to capture an image of an object as subject (Boncyk: paragraphs 36, 68, 79);
“a locator that is provided in the body and is configured to output position information of the portable information device” as a combination with a Global Positioning System (i.e. locator) can also be used to identify like objects by their location  (Boncyk: paragraph 94) of the mobile terminal (Boncyk: paragraph 36);
“a transmitter that is provided in the body and is configured to transmit the image and the position information to the information search server and receive search result information from the information search server” as image processing or transmitter that is provided in device 410 as the body  (Boncyk: fig. 4, paragraphs 18, 79; Na: figs. 1, 3-4) and to transmit image and position information to the search server 420, and receiving search information from the server (Boncyk: paragraphs 35, 113),
 “a memory that is provided in the body; a touch panel display that is provided in the body” as memory that is provided in the imaging device 410 as body (Boncyk: paragraphs 35, 82); and browser that is provided in the imaging device 410 (Boncyk: paragraph 106, fig. 5, 7) and a memory and touch screen are stored in the computer (Na: fig. 1).
Mckay teaches the claimed limitation:
 “in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the portable information device, display the search result information on the touch panel display” as in response to a touch operation e.g., touch virtual button 74 to  which the user selects a local area including a building structure in the building information display space 86 as the live view on touch screen of a computer (paragraph 16) as the touch panel display, through the touch operation the user can select a amenity or floor plan (i.e. local area building structure)), display the search result information on the touch panel display, in response to selecting the floor plan the results i.e. alarms, restrooms are displayed (paragraph 68). The above information shows a touch operation to which the user select a local area  is not a touch operation in which the user select a local area.  The computer is not the mobile terminal.
Na teaches the claimed limitations:
“a controller that is provided in the body and is configured to: display, on the touch panel display, a live view obtained via the image sensor provided in the portable information device held by the user” as a controller that is provided in the body and is configured to: display, on the touch panel display, a live view obtained via card input icon 63 as image sensor provided in the inputting and outputting apparatus 10 held by the user (figs. 1-3, col. 3, lines 10-25, col. 4, lines 10-30).  The apparatus 10 is not portable information device; 
“in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the portable information device, display the search result information on the touch panel display” as in response to a user’s touching an icon in which the user selects 3.5-by-5-inch print icon 76 as a local area including image of a person in the live view 70 on the touch panel display of computer or apparatus 10 (fig. 1) that is not portable information device, then a picture displayed on the touch panel display (figs. 3-4, col. 4, lines 44-67).  The picture is represented as the search result information.  The image of a person is not a building structure.
Na and Boncyk discloses a method of displaying information based on user request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Na’s teaching to Boncyk’s system in order to allow user can easily select image files with resolutions suitable for the print size even the user does not have a special knowledge of a quality, pixels and a resolution of photo image data, to allow a user interacting with touch screen for performing a touch operation to select areas in a structure to search relevant information,  and further to provide a convenience of search method. 

As to claim 5, Boncyk teaches a server (see Para [0019], some or all of the image processing, including image/object detection and/or decoding of symbols detected in the image can be distributed arbitrarily between the mobile (client) device and the server); and the portable information device of claim 4 (see Para [0019], some or all of the image processing, including image/object detection and/or decoding of symbols detected in the image can be distributed arbitrarily between the mobile (client) device and the server).

As to claim 7, Boncyk, Na and Mckay teach wherein the controller is configured to: display, on the touch panel display (see McKay: Para [0068], the touch screen (i.e. touch panel display), a plurality of subject images that are stored in the memory (see McKay: Para [0051], information or data stored on a credit card-type magnetic memory strip), in response to the touch operation in which the user selects the local area including the building structure in the live view on the touch panel display corresponding to one subject image among the stored subject images (see McKay: Fig. 9A and Para [0068], through the touch operation the user can select an amenity or floor plan (i.e. local area building structure)), and in response to selecting the floor plan the results i.e. alarms, restrooms are displayed), display the search result information along with the one subject image on the touch panel display (see McKay: Para Fig. 9A, 9B, information is displayed, and Para [0075] teaches the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9) and (Na: figs. 1-4).

As to claim 8, Boncyk and McKay combined teach the search result information is output, based on the image recognition, by comparing a characteristic amount of the selected building structure with a characteristic amount of each relevant structure image extracted from a database of the information search server by using the position information (see McKay: Fig. 9A, 9B, and Para [0035], each media clip is also provided with an associated interactivity vector or interactivity session, that is launched on the remote PC when selected, and additionally, remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or ‘shopping mall directory services (i.e. the text information)’, simultaneously with the aforementioned media clips (i.e. media clips, encompasses or includes, image or images).

As to claim 9, Boncyk and McKay teach the claimed limitation “an azimuth sensor that is provided in the body, wherein the position information is used along with azimuth information of the portable information device provided from the azimuth sensor” as  an Global position system (GPS) that is provided in the body of the mobile terminal (Boncyk: paragraphs 68, 119).  The position information is used along with location of the portable information device provided from the GPS (Boncyk: paragraphs 113, 118-119).  The system is deployed in a thin-profile vertical or a slightly angled position, whichever is most appropriate for efficient viewing. If it is desired to angle the viewing surface of the display, the display surface is lowered to approximately waist level, and positioned at an angle of approximately 45 to approximately 90 degrees with respect to vertical. If the display is mounted at a 90 degree angle, it will be recognized that it would have the same aspect as a tabletop and would be just as accessible to a user (Mckay: paragraph 53).

As to claim 10, Boncyk and McKay combined teach the additional information includes related text information and related image information on one of the relevant structure images displayed on the touch panel display (see McKay: Para Fig. 9A, 9B, information is displayed, and Para [0075] teaches the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9). Selecting an item from the community section displays details about the various companies or services listed, by category, on the community section listing. Details regarding the selected company or service are provided in the media window or in a "pop-up" window. The detail display area 98 is able to provide textual, graphical, or videographic information relating to a supported company or service and additionally displays a street or location map 100 which is able to give location information, as well as directions, relating to that particular company or service).  

As to claim 11, Boncyk and McKay combined teach at least one of the relevant structure images is of a store (see McKay: Para [0035], given the layout and architecture of a building, campus, shopping malf, and the additional information includes commercial information, the commercial information including an image captured inside of the store and product information (see Para [0008], in the case of a commercial building, for example, such focused content might be a building directory or building information services, and users would interact with the system in order to gain information about building services, tenant locations, and the like, and would be able to view directed dynamic advertising at the same time).

As to  claim 12, Boncyk and McKay combined teach at least one of the relevant structure images is of a store (see McKay: Para [0035], given the layout and architecture of a building, campus, shopping mall, and the additional information includes posted information of the store (see McKay: Para [0035], remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or shopping mall directory services (i.e. information of the store), simultaneously with the aforementioned media Clips).

Claims 1-5 and 7-12 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Boncyk et al. (or hereinafter “Boncyk”) (US 20060002607) in view of Brent McKay et al. (or hereinafter "McKay”) (US 20070206001) and Grim et al (or hereinafter “Grim”) (US 20090175599)
As to claim 1, Boncyk teaches information acquisition system comprising:
 “a mobile terminal” as a mobile device (paragraphs 34, 36); and 
“an information search system, wherein the information search system searches for information on a subject of which an image is picked up by the mobile terminal and transmits search result information to the mobile terminal” as the portable device 410 captures an image 412 of an object 415; and transmits information 413 regarding the image to the server 420, then the search criteria are submitted to a search engine to obtain information of interest, and at least ‘a portion of the resulting information (i.e. search result information)’ is transmitted back locally to, or nearby, the device that captured the image (paragraphs 16, 35);
“wherein the mobile terminal includes: a body that is configured to be portably held by a user” as a portable imaging device 410 (i.e. body portable by a user) (paragraph 34), wherein device 410 can be a cell phone, PDA, laptop computer, or any other portable device that to be portably held by a user (paragraph 36);
“an image sensor that is provided in the body and is configured to pick up the image of the subject” as the portable device 410 (i.e. body) captures an image 412 of an object 415 (paragraph 35); 
“a locator that is provided in the body and is configured to output information of the mobile terminal” as a combination with a Global Positioning System (i.e. locator) can also be used to identify like objects by their location  (paragraph 94) of the mobile terminal (paragraph 36);
“a transmitter” as transmitter (paragraph 18); and 
“a memory” as memory (paragraph 82),
“ wherein the information search system includes: a database in which the information on the subject is stored in correspondence with the position information and the image of the subject” determines the position and orientation of the target object 300, relative to the Spacecraft, as determined by the position, orientation, and size of the target object 300 in the imagery captured by the camera 303, by comparing the imagery with ‘views of the target object (i.e. image of the subject)’ 300 from different orientations that are stored in the database 308 (paragraph 19); and 
“an information search server that searches for the information on the subject from the database based on the position information and the image of the subject” as the device 410 and the server 420 derives a search term 421A, 421B from at least one of the image 412 of an object captured by the portable device 410, and information regarding the image can include the entire image, one or more subsets of the image, as well as a name or other information derived from the image (i.e. based on the position information and the image of the subject (paragraph 35), and the identity of the object(s) is used to look up, in a table/database, a set of text keywords search terms, which are then provided to a search engine. The search engine returns information addresses (e.g., in the form of a web page with hyperlinks) that are pertinent to the objects identified in the imagery) (paragraph 63), and 
“wherein the mobile terminal further includes: a touch panel display that is provided in the body and that is configured to display the image of the subject and the information on the subject” as fig. 7 shows a local device (i.e. Fig. 8, device 410 has a display area that is not touch panel display to display information) captures and image, a search term is automatically derived from an image, is submitted to a search engine to produce a results set, and information from the results set is sent back to the device, and splaying the identity, position, orientation, or status of the target object 100, the browser 110 can be a software component or application that displays or provides the target object information 109 to a human user (paragraph 96); and -3-Application No. 16/554,725 
“a controller that is provided in the body and is configured to: display, on the touch panel display, a live view obtained via the image sensor provided in the mobile terminal held by the user” as a display or browser application as a controller in the body of the device 401, display, on a display area, information (fig. 8, paragraphs 68, 96, 102).  The information includes a digital imagery of the target object as a live view  captured as obtained via the camera as the image sensor provided in the mobile terminal (paragraphs 39, 78-79).  Display area is not the touch panel display.
Boncyk does not explicitly teach the claimed limitations:
 touch panel display;
 in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the mobile terminal, display the search result information on the touch panel display,
 the search result information including a plurality of relevant structure images and respective relevant text information, the search result information being based on the position information and a result of an image recognition for at least the building structure in the image of the subject; and 
in response to another touch operation of the touch panel display while the search result information is displayed on the touch panel display, display additional information about the subject on the touch panel display.  
Howver, Boncyk teaches the claimed limitation “the mobile terminal” as the mobile terminal (paragraph 36).
Mckay teaches the claimed limitations:
“touch panel display” as touch screen (paragraph 68, fig. 8);
 “in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the mobile terminal, display the search result information on the touch panel display” as in response to a touch operation e.g., touch virtual button 74 to  which the user selects a local area including a building structure in the building information display space 86 as the live view on touch screen of a computer (paragraph 16) as the touch panel display, through the touch operation the user can select a amenity or floor plan (i.e. local area building structure)), display the search result information on the touch panel display, in response to selecting the floor plan the results i.e. alarms, restrooms are displayed (paragraph 68). 
The above information shows a touch operation to which the user select a local area  is not a touch operation in which the user select a local area.  The computer is not the mobile terminal,
the search result information including a plurality of relevant structure images and respective relevant text information” as Fig. 9A, 9B, each media clip is also provided with an associated interactivity vector or interactivity session, that is launched on the remote PC when selected, and additionally, remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or ‘shopping mall directory services (i.e. the text information)’, simultaneously with the aforementioned media clips (i.e. media clips, encompasses or includes, image or images (paragraph 35),
 “the search result information being based on the position information and a result of an image recognition for at least the building structure in the image of the subject” as touching or depressing one of the buttons 64, the system establishes a videophone connection between the site and a "courtesy assistance" person or concierge, who interactively verbally (and visually) assists the user in connection with directions within the building or in the local community (i.e. the position of the building and image recognition (paragraph 53-54);
“in response to another touch operation of the touch panel display while the search result information is displayed on the touch panel display, display additional information about the subject on the touch panel display” as   Fig. 9A, 9B, information is displayed, and the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9). Selecting an item from the community section displays details about the various companies or services listed, by category, on the community section listing. Details regarding the selected company or service are provided in the media window or in a "pop-up" window. The detail display area 98 is able to provide textual, graphical, or videographic information relating to a supported company or service and additionally displays a street or location map 100 which ts able to give location information, as well as directions, relating to that particular company or service (Paragraph 75);
“a controller that is provided in the body and is configured to: display, on the touch panel display, a live view” as a directory as a controller that is provided in the body of system and is configured to (figs. 7-8, paragraphs 63, 68, 12): display, on a  the touch screen  as  touch panel display (paragraph 68), building information display space 86 as  the live view of a content (paragraph 68, fig.8).
Mckay and Boncyk discloses a method of to search for an image of which the image is picked up by a digital camera.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mckay’s teaching to Boncyk’s system in order to allow delivery of interactive content across a large network of displays, while proliferation of content available from wide-area-networks allows relevant localized information to be delivered to each site in an economical fashion.
Gim teaches the claimed limitations:
“the touch panel display” as a touch screen (fig. 7);
“ in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the mobile terminal, display the search result information on the touch panel display” as in response to a user’s touching  706 in which the user selects a third area includes image in the live view on touch screen of mobile device, display the video on touch screen (fig. 7, paragraphs 95-97).  The image of a person is not a building structure;
 “a controller that is provided in the body and is configured to: display, on the touch panel display, a live view obtained via the image sensor provided in the mobile terminal held by the user” as (paragraphs 50, 66).
Gim and Boncyk discloses a method of displaying information based on user request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gim’s teaching to Boncyk’s system in order to allow user to view the restricted video or remove the restriction  unobstructed viewing of the video segments, to allow a user interacting with touch screen for performing a touch operation to select areas in a structure to search relevant information,  and further to provide a convenience of search method. 

As to claim 2, Boncyk and McKay teaches limitation the mobile terminal includes a distance measuring sensor that outputs distance information between the subject and the body, and wherein the mobile terminal transmits the distance information to the information search system (see McKay: Para [0053], system is deployed in a thin-profile vertical or a slightly angled position, whichever is most appropriate for efficient viewing. If it is desired to angle the viewing surface of the display, the display surface is lowered to approximately waist level, and positioned at an angle of approximately 45 to approximately 90 degrees with respect to vertical. If the display is mounted at a 90 degree angle, it will be recognized that it would have the same aspect as a tabletop and would be just as accessible to a user).

As to claim 3, Boncyk teaches limitation “wherein the mobile terminal includes an orientation sensor that outputs orientation information of the mobile terminal” as Para [0020], the position and orientation of an object with respect to the user at the time the image was captured, which can be determined based on the appearance of the object in an image.

Claim 4, has the same claimed limitation subject matter as discussed in claim 1; thus claim 4 is rejected under the same reason as discussed in claim 1.  In addition,  Boncyk and Gim teach portable information device configured to be in wireless communication with an information search server via an information communication network, the portable information device (Boncyk: paragraphs 89, 96) comprising: 
“a body that is configured to be portably held by a user” as a portable imaging device 410 (i.e. body portable by a user) (Boncyk: paragraph 34), wherein device 410 can be a cell phone, PDA, laptop computer, or any other portable device that to be portably held by a user (Boncyk:paragraphs 36-37, 105);
“an image sensor that is provided in the body and is configured to pick up an image of a subject” as a camera as image sensor that is provided in the portable imaging device 410 as body and configured to capture an image of an object as subject (Boncyk: paragraphs 36, 68, 79);
“a locator that is provided in the body and is configured to output position information of the portable information device” as a combination with a Global Positioning System (i.e. locator) can also be used to identify like objects by their location  (Boncyk: paragraph 94) of the mobile terminal (Boncyk: paragraph 36);
“a transmitter that is provided in the body and is configured to transmit the image and the position information to the information search server and receive search result information from the information search server” as image processing or transmitter that is provided in device 410 as the body  (Boncyk: fig. 4, paragraphs 18, 79; Na: figs. 1, 3-4) and to transmit image and position information to the search server 420, and receiving search information from the server (Boncyk: paragraphs 35, 113),
 “a memory that is provided in the body; a touch panel display that is provided in the body” as memory that is provided in the imaging device 410 as body (Boncyk: paragraphs 35, 82); and browser that is provided in the imaging device 410 (Boncyk: paragraph 106, fig. 5, 7) and a memory and touch screen are stored in the mobile device: Gim: fig. 7, paragraphs 88, 89, 95).
Mckay teaches the claimed limitation:
 “in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the portable information device, display the search result information on the touch panel display” as in response to a touch operation e.g., touch virtual button 74 to  which the user selects a local area including a building structure in the building information display space 86 as the live view on touch screen of a computer (paragraph 16) as the touch panel display, through the touch operation the user can select a amenity or floor plan (i.e. local area building structure)), display the search result information on the touch panel display, in response to selecting the floor plan the results i.e. alarms, restrooms are displayed (paragraph 68). The above information shows a touch operation to which the user select a local area  is not a touch operation in which the user select a local area.  The computer is not the mobile terminal.
Gim teaches the claimed limitations:
“in response to a touch operation in which the user selects a local area including a building structure in the live view on the touch panel display of the portable information device, display the search result information on the touch panel display” as in response to a user’s touching  706 in which the user selects a third area includes image in the live view on touch screen of mobile device, display the video on touch screen (fig. 7, paragraphs 95-97).  The image of a person is not a building structure;
“a controller that is provided in the body and is configured to: display, on the touch panel display, a live view obtained via the image sensor provided in the portable information device held by the user” as (paragraphs 55, 66).
Gim and Boncyk discloses a method of displaying information based on user request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gim’s teaching to Boncyk’s system in order to allow user to view the restricted video or remove the restriction  unobstructed viewing of the video segments, to allow a user interacting with touch screen for performing a touch operation to select areas in a structure to search relevant information,  and further to provide a convenience of search method. 

As to claim 5, Boncyk teaches a server (see Para [0019], some or all of the image processing, including image/object detection and/or decoding of symbols detected in the image can be distributed arbitrarily between the mobile (client) device and the server); and the portable information device of claim 4 (see Para [0019], some or all of the image processing, including image/object detection and/or decoding of symbols detected in the image can be distributed arbitrarily between the mobile (client) device and the server).

As to claim 7, Boncyk, Gim and Mckay teach wherein the controller is configured to: display, on the touch panel display (see McKay: Para [0068], the touch screen (i.e. touch panel display), a plurality of subject images that are stored in the memory (see McKay: Para [0051], information or data stored on a credit card-type magnetic memory strip), in response to the touch operation in which the user selects the local area including the building structure in the live view on the touch panel display corresponding to one subject image among the stored subject images (see McKay: Fig. 9A and Para [0068], through the touch operation the user can select an amenity or floor plan (i.e. local area building structure)), and in response to selecting the floor plan the results i.e. alarms, restrooms are displayed), display the search result information along with the one subject image on the touch panel display (see McKay: Para Fig. 9A, 9B, information is displayed, and Para [0075] teaches the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9) and (Gim: fig. 7).

As to claim 8, Boncyk and McKay combined teach the search result information is output, based on the image recognition, by comparing a characteristic amount of the selected building structure with a characteristic amount of each relevant structure image extracted from a database of the information search server by using the position information (see McKay: Fig. 9A, 9B, and Para [0035], each media clip is also provided with an associated interactivity vector or interactivity session, that is launched on the remote PC when selected, and additionally, remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or ‘shopping mall directory services (i.e. the text information)’, simultaneously with the aforementioned media clips (i.e. media clips, encompasses or includes, image or images).

As to claim 9, Boncyk, Gim and McKay teach the claimed limitation “an azimuth sensor that is provided in the body, wherein the position information is used along with azimuth information of the portable information device provided from the azimuth sensor” as  an Global position system (GPS) that is provided in the body of the mobile terminal (Boncyk: paragraphs 68, 119).  The position information is used along with location of the portable information device provided from the GPS (Boncyk: paragraphs 113, 118-119: Gim: paragraphs 195-196).  The system is deployed in a thin-profile vertical or a slightly angled position, whichever is most appropriate for efficient viewing. If it is desired to angle the viewing surface of the display, the display surface is lowered to approximately waist level, and positioned at an angle of approximately 45 to approximately 90 degrees with respect to vertical. If the display is mounted at a 90 degree angle, it will be recognized that it would have the same aspect as a tabletop and would be just as accessible to a user (Mckay: paragraph 53) and (Gim: paragraphs 55, 66).

As to claim 10, Boncyk and McKay combined teach the additional information includes related text information and related image information on one of the relevant structure images displayed on the touch panel display (see McKay: Para Fig. 9A, 9B, information is displayed, and Para [0075] teaches the concierge display section 96 occupies a portion of the display similar to that occupied by the building information section (86 of FIG. 9). Selecting an item from the community section displays details about the various companies or services listed, by category, on the community section listing. Details regarding the selected company or service are provided in the media window or in a "pop-up" window. The detail display area 98 is able to provide textual, graphical, or videographic information relating to a supported company or service and additionally displays a street or location map 100 which is able to give location information, as well as directions, relating to that particular company or service).  

As to claim 11, Boncyk and McKay combined teach at least one of the relevant structure images is of a store (see McKay: Para [0035], given the layout and architecture of a building, campus, shopping malf, and the additional information includes commercial information, the commercial information including an image captured inside of the store and product information (see Para [0008], in the case of a commercial building, for example, such focused content might be a building directory or building information services, and users would interact with the system in order to gain information about building services, tenant locations, and the like, and would be able to view directed dynamic advertising at the same time).

As to  claim 12, Boncyk and McKay combined teach at least one of the relevant structure images is of a store (see McKay: Para [0035], given the layout and architecture of a building, campus, shopping mall, and the additional information includes posted information of the store (see McKay: Para [0035], remote PCs are configured to deliver other forms of interactive content, such as building, transmit terminal or shopping mall directory services (i.e. information of the store), simultaneously with the aforementioned media Clips).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169